Citation Nr: 1506367	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lichen planus chronicus, claimed as skin lesions.

2.  Entitlement to a rating higher than 10 percent for the service-connected follicular dermatitis with residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served in the National Guard for many years, including periods of active duty from May 1975 to April 1976, from December 1990 to June 1991, from March 2005 to May 2006 and from June 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2009 (denying compensable evaluation for follicular dermatitis) and January 2010 (denying service connection for lichen planus chronicus).  During the course of the appeal the RO issued a rating decision in January 2010 that found the April 2009 rating decision to have been clearly and unmistakably erroneous in continuing a noncompensable rating, and increased the rating for follicular dermatitis to 10 percent effective from September 25, 2008, the day following      the Veteran's discharge from his most recent period of active service.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in November 2011.  A transcript of the hearing is of record.

In May 2014 the Board remanded the issues identified on the page to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Lichen planus chronicus was not diagnosed in service and the most probative evidence indicates it is not related to service.   

2.  The Veteran's service-connected follicular dermatitis disability is manifested by rash or lesions over less than 20 percent of his exposed area and entire body and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for lichen planus chronicus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The requirements to establish an evaluation in excess of 10 percent for service-connected follicular dermatitis with residual scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in letters in August 2008 and February 2009, well prior to the rating decisions on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A.          § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained service treatment records and post service treatment records.  The Veteran was also afforded VA examinations and has been afforded a Board hearing.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology  was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional VA medical records were obtained, and a VA examination was conducted and medical opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been service-connected for follicular dermatitis with residual scars since July 1995.  The question before the Board is whether the Veteran has a separate skin disorder in the form of lichen planus chronicus that also warrants service connection.

Service treatment records (STRs) show the Veteran was treated in June 1975 for contact dermatitis after poison ivy exposure, and in November 1975 he was treated for athlete's foot, but discharge examination in March 1976 showed the skin to be normal.   In a Southwest Asia Demobilization/Redeployment Medical Evaluation in May 1991 the Veteran endorsed having a history of rash, infection or sores; the corresponding redeployment physical examination noted the presence of tinea corporis on the right forearm.

VA treatment records show that in April 1994 the Veteran presented to VA complaining of sores all over his body.  In July 1994 the Veteran presented to the VA dermatology clinic with lesions on the face, abdomen, axilla, arms and legs; the clinical impression was folliculitis (probably staph/strep), tinea cruris and probable post-inflammatory pigmentation.  Punch biopsy in July 1994 showed tinea in the pubic area; other areas showed acute surface lesions.  Dermatology follow-up in August 1994 was for acute folliculitis and for tinea cruris.  A follow-up note in September 1994 noted impression of fungal skin lesions possibly related to the Persian Gulf, and a subsequent treatment note in November 1994 entered an impression of fungal folliculitis.  

In August 1994 the Veteran was entered into the VA Persian Gulf Registry with diagnosis of fungal folliculitis.

In May 1995 the Veteran was treated at Cleveland Community Hospital for rash on the arms, face and right side.  The clinical impression was poison ivy.  

In October 1995 the Veteran had VA surgery to remove soft tissue lipomas from the left and right sides of the abdomen.

In July 1995 the Veteran submitted a claim seeking service connection for sores on the body and for cysts in the abdomen, the latter claimed as due to an undiagnosed illness contracted in the Persian Gulf War.  The claim was denied by a rating decision in February 1996.  The Veteran submitted a Notice of Disagreement (NOD) but after the RO issued a Statement of the Case (SOC) the Veteran did      not respond with a substantive appeal.

The Veteran submitted a request to reopen his claim for body sores and cysts on the abdomen in August 1996.  In support of the claim he was afforded a VA compensation and pension (C&P) skin examination in September 1996 in which the Veteran was noted to have no current rash but to have multiple superficial scars on the forearms and hands that the Veteran attributed to an intermittent pustular-type rash.  The examiner diagnosed follicular-type dermatitis not otherwise specified (NOS).

In December 1997 the RO issued a rating decision that denied service connection for dermatitis, tinea cruris and/or fungal folliculitis and also denied service connection for lipomas on the abdomen.  The Veteran did not appeal.  However,    in February 1999 the file was reviewed by a VA physician who stated that the follicular dermatitis that was noted in the VA C&P examination cited above was due to and a continuation of tinea corporis of the right forearm that was shown in service.  The RO thereupon issued a rating decision in February 1999 that granted service connection for dermatitis, tinea cruris and/or fungal folliculitis effective from July 1995; however, the claim for lipoma (claimed as cysts in abdomen due to undiagnosed illness) remained finally denied.  

A treatment note dated in December 1999 by the VA Gulf War Antibiotic Study states the Veteran was exposed to much smoke in Iraq during the Persian Gulf War.  Approximately one year later he began to experience painful sores on the forearms, face, back of the neck, scalp and legs; these "boils" could last 2-3 months.  Examination showed boils on the right forearm and scars on the left and right forearms as well as folliculitis on the back of the scalp.  The clinical impression  was skin lesions and folliculitis/furunculosis probably secondary to staph.

The Veteran presented to the VA outpatient clinic in April 2001 complaining of pruritic rash in the groin area, recent leg rash (now resolved) and recurrent itchy sores on the buttocks.  The clinical impression was tinea cruris and tinea corporis.

A VA dermatology note in November 2001 states the Veteran reported having developed lesions on the arms and legs; he also reported having had lichen simplex chronicus (LSC) in 1994 that had resolved until the new symptoms appeared.  The clinician observed multiple excoriated papules on the dorsum of the arms and legs and the right cheek. The clinical impression was current LSC.

The Veteran had a VA scars C&P examination in January 2007; observations were limited to the service-connected folliculitis scars and the examination report is silent in regard to any other current dermatological symptoms. 

The Veteran filed his present claim for "skin lesions" in August 2008, asserting therein that he had continuous lesions since 1991.

The Veteran had a VA general medical C&P examination in October 2008.  Relevant to the skin, the examiner observed multiple small, circular, non-pigmented areas on the arms; the examiner's diagnosis was LSC.  

A VA outpatient treatment note in December 2008 shows the presence of multiple macular depigmented areas in the arms, possibly tinea versicolor.  A few days thereafter the Veteran participated in a VA Post-Deployment Screen in which he denied having persistent skin rash.

Following the VA October 2008 VA examination cited above the RO asked for an addendum opinion as to whether the diagnosed LSC was related to the service-connected follicular dermatitis.  In response, the VA examiner issued an addendum opinion in March 2009 stating that lichen planus chronicus is an entirely different condition than the service-connected follicular dermatitis; lichen planus chronicus is not a progression of follicular dermatitis and is not related in any way to the service-connected condition. 

The Veteran had a VA skin diseases/scars C&P examination in December 2009 in which the examiner noted scars or other abnormalities on the chin, forehead, central scalp, left ring finger, right hand, right lower leg and left forearm.  The examiner stated these lesions were consistent with lichen planus chronicus.  

The Veteran presented to the VA outpatient clinic in January 2010 for annual examination, during which he complained of chronic skin lesions.  The examiner noted the presence of multiple hypopigmented skin lesions on the arms and several scab lesions on the legs in various stages of healing.  The examiner's impression was LSC.

The Veteran submitted a Statement in Support of Claim in March 2010 stating that LSC had developed in service at the same time as follicular dermatitis and had probably been misdiagnosed as the same disease until recently.  The Veteran emphasized that he did not have LSC until the Persian Gulf War.

During his Travel Board hearing in November 2011 the Veteran testified that he developed sores in multiple places on his body immediately after coming home from the Persian Gulf War; he and his wife testified that the Veteran's wife and children also developed body sores, perhaps from sharing soap with the Veteran.

The Board remanded the claim in September 2012 to obtain a medical opinion as   to whether the Veteran's claimed lichen LSC is etiologically related to service.   The Veteran was thereupon afforded a VA examination in November 2012; the examiner expressed an opinion that it is at least as likely as not that the Veteran's diagnosed LSC is incurred in, caused by or aggravated by service.  As rationale, the examiner stated the Veteran's lichen simplex was diagnosed in 2001 but had been present since 1994.  However, this opinion is ambiguous because during the date range cited by the examiner the Veteran was not on active duty (the Veteran was discharged from service in June 1991 and did not reenter active service until March 2005); the Board accordingly returned the file to the AOJ for the purpose of obtaining a clarification by the VA examiner.

In July 2014 the VA examiner submitted an addendum opinion stating he had re-read the claims file, and that since the Veteran was not on active duty during the period June 1991 to March 2005 it is not likely the Veteran's LSC, which was    first noted in 1994, is related to service. The examiner also noted that during examination in July 2005 the Veteran had no skin symptoms and further noted that an examiner in August 2008 had stated LSC is unrelated to the service-connected follicular dermatitis.  

On review of the evidence above, the Board finds the Veteran's claimed lichen planus chronicus (also characterized as LSC) is not etiologically related to service.
Lichen planus chronicus/LSC was not documented until 1994, three years after his deployment to the Persian Gulf.  Further, competent and uncontroverted medical opinion, in the form of the VA examiner's addendum opinion in July 2014, states that the Veteran's claimed disorder is not likely related to service.  This opinion was provided following claims file review and examination of the Veteran, and provided adequate rationale.  Accordingly, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran asserts on appeal that his symptoms have been present since service in the Persian Gulf War, and that such service, to include environmental exposures or medication therein is the only possible cause of the claimed disability.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, skin rashes often present in a similar manner, and the specific diagnosis and etiology of the rash requires medical expertise.  Accordingly, the Veteran's opinion as to the diagnosis and etiology of his lichen planus chronicus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any      way related to his current lichen planus chronicus is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the VA examiners in October 2008 and July 2014 to be significantly more probative than the Veteran's lay assertions.  There is no competent opinion to the contrary.

In sum, the Board finds the preponderance of the competent evidence indicates the  Veteran's lichen planus chronicus disorder was not present in service and is not otherwise related to service.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has presented no competent evidence linking his lichen planus chronicus to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Follicular Dermatitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As addressed in more detail hereinbelow, the rating criteria for diseases of the skin changed effective on October 23, 2008, during the pendency of this appeal.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  Ervin v. Shinseki, 24 Vet. App. 318, 322 (2011) (a regulation is not to be applied retroactively unless the regulation is intended to be retroactive).  Thus,     the Board will consider the claim under the former criteria for the entire appeal period, and under the new criteria for the period when they became effective, and whichever results in the rating most beneficial to the Veteran (if either) will be applied.

The Veteran's folliculitis is rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (dermatitis or eczema), which did not change in October 2008.  The rating criteria are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration       of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Alternatively, the disability may be rated as disfigurement of the head, face or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804 or 7805) depending on the predominant disability.

The rating criteria for DC 7800 (disfigurement of the head, face or neck) prior to October 23, 2008 are as follows.  A rating of 10 percent is assigned for disfigurement with one characteristic of disfigurement.  A rating of 30 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, cheeks, or lips) or, with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Note (1) to DC 7800 lists the eight characteristics cited in the DC, as follows: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; (8) skin indurated or inflexible in an area exceeding 6 square inches.

Note (2) to DC 7800 states that tissue loss of the auricle will be rated under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6060 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) states to take into consideration unretouched color photographs when evaluating these criteria.

Effective from October 23, 2008, DC 7800 was changed to be titled "Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes;     or other disfigurement of the head, face, or neck.  However, the rating criteria remained the same, other than two additional notes being added to DC 7800.  Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face or neck, such as pain, instability and residuals of associated muscle or nerve injury under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under DC 7800.  Note (5) states the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.   

Prior to October 23, 2008, DC 7801 applied to scars that are deep or that cause limited motion; effective from October 23, 2008, DC 7801 applies to scars that are deep and nonlinear.  Notes to both versions state that a "deep" scar is one associated with underlying soft tissue damage.  As none of the Veteran's scars are "deep" the criteria of DC 7801 are not applicable.  

Prior to October 23, 2008, DC 7802 applied to scars not of the head, face and neck that are superficial and do not cause limitation of motion; effective from that date DC 7802 applies to scars that are superficial and nonlinear.  Under both versions a rating of 10 percent is assigned for an area or areas of 144 square inches (929 sq. cm.) or greater.  The Veteran's scars do not total 144 square inches, so compensation under DC 7802 is not available.  

Prior to October 23, 2008, DC 7803 applied to scars that are superficial and unstable; a note to the DC states that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran does not have any unstable scars, so the criteria of DC 7803 are not applicable.  (DC 7803 was discontinued effective from October 23, 2008.)

Prior to October 23, 2008, DC 7804 applied to scars that are superficial and painful on examination.  Effective from October 23, 2008, DC 7804 applies to scars that are unstable or painful.  The Veteran does not have scars that are either unstable or painful, so the criteria of DC 7804 are not applicable.      

Prior to October 23, 2008, DC 7805 directed that other scars be rated based on limitation of function of the affected part.  Effective from October 23, 2008, DC 7805 directs that other scars and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804 be evaluated under an appropriate DC.

The Veteran's present claim was received by VA in August 2008, prior to his separation from active service in September 2008. 

The Veteran had a VA general medical C&P examination in October 2008.  Relevant to the skin, the examiner observed multiple small, circular, non-pigmented areas on the arms; these varied in size from less than 1 mm to a maximum of 1 cm across and were characterized as "rash or other lesions."  The examiner's diagnosis was LSC.  In a March 2009 addendum, the examiner stated that LSC is unrelated to the service-connected follicular dermatitis, and that the extent of scarring due to follicular dermatitis on exposed areas of skin was less than 15 percent (the examiner stated   that the referenced "scarring" was actually not true scarring but rather a loss of pigmentation over the affected area). 

The Veteran had a VA skin diseases/scars C&P examination in December 2009 in which the examiner noted scars or other abnormalities on the chin, forehead, central scalp, left ring finger, right hand, right lower leg and left forearm; some of the scars were open and/or painful.  The examiner stated these lesions were consistent with lichen planus chronicus and did not appear to be follicular in nature.  The examiner took color photographs, which are of record.  

The Veteran presented to the VA outpatient clinic in January 2010 for annual examination, during which he complained of chronic skin lesions.  The examiner noted the presence of multiple hypopigmented skin lesions on the arms and several scab lesions on the legs in various stages of healing.  The examiner's impression was LSC; follicular dermatitis was not documented.
  
The Veteran presented to the VA outpatient clinic in January 2011 for semiannual evaluation.  Examination showed no current significant rash or lesions.  Current impression was LSC, controlled off-medications.

During his Travel Board hearing in November 2011 the Veteran testified that he had sores covering more than 20 percent of his body, but the VA C&P examiner  in December 2009 had only looked at his forehead, as demonstrated by the photographs.  The Veteran stated he was not currently getting medical treatment for his skin condition, but that he did get sores which he self-medicated.  The Veteran's current active sores were primarily on the scalp, but he demonstrated white spots on his forearms that were residual to previous sores. 

The Veteran had a VA C&P examination of the skin in November 2012.  The examiner noted the Veteran had not been treated with prescription medications for any skin condition within the past 12 months.  Specific areas affected included a  small whitish lesion below the left side of the chin; a small reddish lesion on the right eyebrow; a small reddish lesion on the back of the scalp; multiple white patches on both arms and both forearms; some excoriated lesions on the legs; and, a rounded excoriated lesion on the right buttock.  The examiner diagnosed dermatitis and stated that dermatitis currently covered 5 percent to less than 20 percent of the Veteran's body and less than 5 percent of the exposed areas.  The examiner stated that it was difficult to differentiate any lesion due to LSC from that due to dermatitis because    the claims file had not been sent for review; however, none of the Veteran's skin conditions caused scarring or disfigurement.  Thereafter, the examiner was provided the claims file for review, but stated in a May 2013 addendum that review of the claims file had not changed his opinion.

The Veteran had a private punch biopsy of the left arm in June 2013 to rule out folliculitis versus other pathologies including arthropod bite; the pathology report was inconclusive.

The Veteran submitted a Statement in Support of Claim in October 2014 asserting that higher evaluation is appropriate because he has active follicular dermatitis on the face and chest with extensive scarring on the arms, chest, face, back and legs.  

On review of the evidence of record the Board finds that the Veteran's service-connected follicular dermatitis with residual scars has most closely approximated the criteria for the currently-assigned 10 percent rating during the period under review.  

Applying first the rating criteria of DC 7806, an increased rating of 30 percent is predicated on 20 to 40 percent of the entire body or exposed areas affected, or alternatively on systemic therapy such as corticosteroids or other immune-suppressive drugs required for a total duration of 6 weeks or more.  The VA examiners in October 2008 and November 2012 both estimated the extent of dermatitis to be squarely within the criteria for the currently-assigned 10 percent rating, and there is no evidence that the Veteran used qualifying systemic medications at any time.  The Veteran appears to assert on appeal that his rash/lesions cover more than 20 percent  of his body, but such estimation is a medical determination that is not within his competence, especially considering the presence of a nonservice-connected skin disability.

Turning to the rating criteria of DC 7800, the Veteran has no dermatitis on the exposed areas that meet the characteristics of disfigurement in terms of size or characteristics, and the VA examiner in November 2012 specifically stated that none of the Veteran's skin conditions caused disfigurement.

As noted above, the Veteran's dermatitis "scars" are not shown to be painful, deep  or unstable, and do not total 144 square inches, so DCs 7802, 7803 and 7804 do not apply.  The Board notes in that regard that the Veteran did have painful scars on examination in in December 2009, but the examiner stated these scars were consistent with lichen and were not follicular in nature.  

During the period under review the Veteran has been medically observed to have symptoms attributed to service-connected follicular dermatitis and to nonservice-connected LSC; as noted above, these are separate and distinct disorders but have symptoms that are difficult to distinguish.  In that regard, the Board may not differentiate between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence   that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board has accordingly attributed the Veteran's documented symptoms to the service-connected disability unless specifically shown to be due to LSC (e.g., VA examination in December 2009).  Nonetheless, as shown above, the Veteran's symptoms resulting from the service-connected dermatitis do not approximate a disability picture consistent with the criteria for a rating higher than the currently-assigned 10 percent.  

The Board has considered whether referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected by the competent evidence, and provide higher rating for disability level more severe than that shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the record does not reflect    that the Veteran's follicular dermatitis has resulted in any hospitalizations, and competent and credible evidence does not reflect that the disability has resulted in marked interference with employment.  Consequently, referral for extraschedular consideration is not warranted.

In sum, the Board finds that the criteria for a rating higher than 10 percent for follicular dermatitis are not met have not been met during any distinct period under review.  According, the criteria for an increased rating, to include "staged" disability ratings, are not met and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).
     

ORDER

Service connection for lichen planus chronicus, claimed as skin lesions, is denied.

A rating higher than 10 percent for follicular dermatitis with residual scars is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


